           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF OKLAHOMA


SYSINFORMATION HEALTHCARE
SERVICES, LLC d/b/a EQUALIZERCM
SERVICES
                                                     CASE NO. CIV-18-00152-SLP
                   Plaintiff,

vs.

PAULS VALLEY HOSPITAL
AUTHORITY d/b/a PAULS VALLEY
GENERAL HOSPITAL

           Defendant.
___________________________________/


SYSINFORMATION HEALTHCARE SERVICES, LLC’S MOTION TO DISMISS
      FIRST AMENDED COUNTERCLAIM AND BRIEF IN SUPPORT

         Plaintiff,      SYSINFORMATION    HEALTHCARE        SERVICES,      LLC   d/b/a

EQUALIZERCM SERVICES (“SysInformation”), moves this Court, pursuant to

Fed.R.Civ.P. 12(b)(6) to dismiss the First Amended Counterclaim (the “Amended

Counterclaim”) [ECF No. 39], filed by defendant Pauls Valley Hospital Authority

(“Pauls Valley”), and in support states:

                                RELEVANT BACKGROUND

         1.       Termination Agreement.       On   or   about   November   18,   2013,

SysInformation and Pauls Valley entered into a series of agreements, including the

EqualizeRCM Services Master Service Agreement (the ”Master Service Agreement”) and




                                           1
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 2 of 14



the Business Associate Agreement (the “Associate Agreement”) (collectively, the

“Services Agreements”).

         2.       In or around late 2016, Pauls Valley breached the Master Service

Agreement by failing to timely pay the amounts due thereunder and by prematurely

engaging a new vendor in violation of the Master Service Agreement provisions

designating SysInformation as the exclusive billing and collections servicer.

         3.       Following the breach, SysInformation and Pauls Valley were able to

consensually resolve their dispute, and on April 11, 2017, SysInformation and Pauls

Valley entered the Termination Agreement (the “Termination Agreement”), which

terminated the Services Agreements effective November 18, 2016.                    Termination

Agreement at ¶ 1. Pursuant to the Termination Agreement, Pauls Valley admitted that it

owed $336,145.91 to SysInformation under the Master Service Agreement and agreed to

pay SysInformation the outstanding $336,145.91 (the “Indebtedness”).               Termination

Agreement at ¶ 2.

         4.       The Termination Agreement also included a mutual general release between

the parties, which states:

         Mutual Release of Claims. Save and except for PVHA’s payment
         obligations set forth above and in the Promissory Note and any
         counterclaim PVHA may assert in defense of any claim asserted by
         EqualizeRCM, each Party and its respective representations, parents,
         affiliates, subsidiaries, successors, assigns attorneys, agents, and
         employees, hereby releases and discharges the other Party hereto and its
         officers, directors, shareholders, owners, representatives, parents, affiliates,
         subsidiaries, successors, assigns, attorneys, agents and employees
         (“Releasees”) from any and all claims, debts, liabilities, demands, costs,
         obligations, expenses, accounts, actions, damages, losses, causes of action,

                                                2
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 3 of 14



         and liabilities of any kind (upon any legal or equitable theory, whether
         contractual, common law, statutory, federal, state, local or otherwise, and
         including, but not limited to, claims for fees, costs and disbursements of
         any kind), whether known or unknown, accrued or unaccrued, in scope or
         out of scope, direct or indirect, past, present, or future, which each Party
         now has, ever had, or may have in the future against the other Party related
         to, arising from, or in any way concerning the Services Agreement; the
         Associate Agreement; the EqualizeRCM Services; the scope of work under
         the Services Agreement; any actions of EqualizeRCM; and any claims or
         causes of action arising under HIPPA or any other federal, state, or local
         statute, ordinance, or regulation. Nothing herein does or is intended to
         waive and release any right to payment EqualizeRCM has under Section 2
         above and under the Promissory Note. In addition, nothing herein does or
         is intended to waive and release any counterclaim PVHA may assert in
         response to any claim or cause of action initiated by EqualizeRCM;
         however, PVHA agrees it will not bring any affirmative claims against
         EqualizeRCM and that PVHA is only preserving its right to assert
         counterclaims in the event EqualizeRCM initiates litigation against PVHA.

         5.       On April 11, 2017, SysInformation and Pauls Valley memorialized the

indebtedness owed under the Termination Agreement and entered into that certain

agreement entitled Promissory Note (the “Promissory Note”) in the principal amount of

$336,145.91.

         6.       The Complaint.      On February 15, 2018, SysInformation filed the

Complaint, which was amended on May 2, 2018, with the filing of the Amended

Complaint, which seeks damages against Pauls Valley due to its breaches under the

Promissory Note and Termination Agreement.

         7.       On May 14, 2018, Pauls Valley filed its Answer to Amended Complaint and

Counterclaim (the “Initial Counterclaim”) [ECF No. 23]. The Initial Counterclaim filed

by Pauls Valley sought damages stemming from an alleged breach of the Master Service




                                              3
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 4 of 14



Agreement, even though such agreement was previously terminated and all claims related

thereto were settled and released under the Termination Agreement.

         8.       On December 21, 2018, Pauls Valley filed the Amended Counterclaim. The

Amended Counterclaim, in addition to its unchanged breach of contract count, bizarrely

asserts a claim for negligence against SysInformation based on the same set of facts

alleged in the claim for breach of the Master Service Agreement. Additionally, the

Amended Counterclaim seeks a declaratory judgment from the Court declaring the

security interest of SysInformation to have been released due to the choice of

SysInformation to not foreclose on its security interest.

                                          ANALYSIS

    A. Standard on a Motion to Dismiss

         9.       “Rule 12(b)(6) authorizes the Court to dismiss any claim made by Plaintiffs

where it appears beyond doubt that the claim is legally insufficient to support a finding of

liability.” Maul v. Logan County Bd. of Comm’rs, 2005 WL 3434691 at *1 (W.D. Okla.

Dec. 14, 2005). A motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a

claim is “properly granted when it appears beyond doubt that the plaintiff could prove no

set of facts entitling him to relief.” Quarles v. U.S. ex. rel Bureau of Indian Affairs, 2006

WL 346430 at *1 (N.D. Okla. Feb. 13, 2006), citing Conley v. Gibson, 355 U.S. 41, 45-

46 (1957); Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207 (10th Cir. 2005).

         10.      When analyzing a Rule 12(b)(6) motion, a court must accept all well-

pleaded facts in the complaint as true and “construe the facts in the light most favorable



                                                4
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 5 of 14



to the nonmoving party.” Quarles, 2006 WL 346430 at *1. “Conclusory allegations

unsupported by factual averments within the complaint will not save an otherwise

insufficient claim from dismissal.” Maul, 2005 WL 3434691 at *1, citing Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).

         11.      To avoid dismissal pursuant to a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

v. Twombly, 550 U.S. 544, 570 (2007)); Genesee County Employees Ret. Sys. v.

Thornburg Mortgage Sec., 825 F.Supp.2d 1082, 1121 (D.N.M. 2011); Begay v. Pub. Serv.

Co. of New Mexico, 710 F.Supp.2d 1161, 1181 (D.N.M. 2010). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 557). The complaint must “give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “[F]ormulaic recitations

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Some

allegations may be so indeterminate that they require “further factual enhancement” to

state a claim. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

         12.      Because the Court accepts all factual allegations as true, a plaintiff (or

counterclaiming defendant) may plead himself into an order granting dismissal of the

complaint by pleading facts that are inconsistent with his claim for relief. E.g., Browning



                                               5
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 6 of 14



v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002) (“Rule 12(b)(6)dismissal is appropriate

where the allegations contradict the claim asserted, e.g., where the allegations in an

action for negligence showed that the plaintiff's own negligence was the sole proximate

cause of the injury.”) (internal citation omitted); Hensley Mfg. v. ProPride, Inc., 579 F.3d

603, 612-613 (6th Cir. 2009) (dismissing complaint in a trademark infringement case

where the plaintiff pled facts demonstrating that the defendant's use of the name was

merely descriptive, and not infringing).

    B. Pauls Valley’s failure to attach the Master Service Agreement, set forth
       specific allegations about its terms, or sufficiently allege a breach thereunder,
       is fatal to its claim for breach of contract.

         13.      Pauls Valley’s claim that SysInformation breached the Master Service

Agreement fails because it has not described with specificity the Master Service

Agreement’s terms, the alleged breach or attached the contract at issue.          First, the

Amended Counterclaim fails to state a plausible breach of contract claim because Pauls

Valley neither attached the relevant contract nor described its terms with required

specificity. Instead, Pauls Valley generically alleges that “plaintiff was obligated to

provide certain services to defendant, including the processing of claims with health

insurers, Medicare, Medicaid, and other third-party payers and other actions needed to

collect defendant’s accounts receivable.” Amended Counterclaim at ¶ 2. Pauls Valley

does not include any specific language form the Master Service Agreement nor does it

attach the Master Service Agreement to the Amended Counterclaim. See, e.g., Guajardo

v. JP Morgan Chase Bank, N.A., 605 Fed. Appx. 240, 244 (5th Cir. 2015) (upholding trial



                                             6
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 7 of 14



court's dismissal of breach of contract claim pursuant to Rule 12(b)(6) where plaintiff

alleged that defendant breached “unspecified contract provisions” and failed to identify

specific actions constituting breach); Fink v. Time Warner Cable, 810 F. Supp. 2d 633,

644 (S.D. N.Y. 2011) (dismissing complaint where plaintiffs failed to “set forth

with specificity the essential terms of the contract” they alleged were breached).

         14.      Second, the Amended Counterclaim similarly fails to sufficiently and

properly allege a breach. All that is alleged in regards to a breach, are vague statements

that SysInformation breached the Master Service Agreement by:

         a. allowing time limits for filing claims to pass without having properly
            filed claims with third party payers.

         b. improper posting of payments.

         c. failure to adjust accounts as required by applicable regulations and/or
            contracts with third-party payers.

         d. failure to identify, process and refile claims which were rejected for
            insufficient information and other problems that could have been cured.

         e. Failure to identify and attempt to collect remaining account balances
         after all funds due from third party payers have been collected.

Amended Counterclaim at ¶ 3.

         15.      There are no allegations of when, how, or under what circumstances the

alleged breaches occurred. These allegations fall far short of providing SysInformation

with fair notice of Pauls Valley’s claim and the grounds upon which it rests, and lack

sufficient specificity to enable SysInformation to prepare responsive pleadings and

defenses. Twombly, 550 U.S. at 593 n. 12.



                                              7
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 8 of 14



         16.      Accordingly, the counterclaim for breach of contract must be dismissed.

    C. Pauls Valley released all claims related to the Master Services Agreement
       under the Termination Agreement.

         17.      “[R]elease provisions are contractual, and the language of a contract

(release) is to govern its interpretation, if the language is clear and explicit and does not

involve an absurdity.” Kay Pharmacal Co. v. Dalious Const. Co., 276 P.2d 756, 758

(Okla. 1954). Contractual interpretation seeks to identify the mutual intent of the parties

at the time of contracting. Okla. Stat. 15, § 152. “The whole of a contract is to be taken

together, so as to give effect to every part, if reasonably practicable, each clause helping

to interpret the other.” Okla. Stat. 15, § 157. Words of a contract are to be understood in

their ordinary and popular sense, unless another meaning is clearly indicated. Okla. Stat.

15, § 160.

         18.      The Oklahoma Supreme Court has held that “[a] release is a contract,” and

[i]f the language of a contract is clear and without ambiguity, the Court is to interpret it as

a matter of law.” Corbett v. Combined Commc’n Corp. of Okla., Inc., 654 P.2d 616

(Okla. 1982). “In determining the intention of the parties, the express language of the

contract controls if it is unambiguous on the face and there exists no fraud, accident, or

pure absurdity.” Okla. Stat. 15, § 154; Devine v. Ladd Petroleum Corp., 743 F.2d 745,

748 (10th Cir. 1984). If a contract is written, “the intention of the parties must be

determined from the writing alone, if possible.” Devine, 743 F.2d at 748, citing Okla.

Stat. 15, § 155.




                                                8
1758428v1 999113.0002
           Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 9 of 14



         19.      Here, SysInformation and Pauls Valley agreed to a broad general release in

the Termination Agreement. The operative language of the release provides that the

parties release each other:

         from any and all claims, debts, liabilities, demands, costs, obligations,
         expenses, accounts, actions, damages, losses, causes of action, and
         liabilities of any kind (upon any legal or equitable theory, whether
         contractual, common law, statutory, federal, state, local or otherwise, and
         including, but not limited to, claims for fees, costs and disbursements of
         any kind), whether known or unknown, accrued or unaccrued, in scope or
         out of scope, direct or indirect, past, present, or future, which each Party
         now has, ever had, or may have in the future against the other Party related
         to, arising from, or in any way concerning the Services Agreement…

Termination Agreement at ¶ 4.

         20.      Thus, the language and intention of the parties was clear, the Termination

Agreement was intended to settle any and all claims stemming from the Master Services

Agreement, including any breaches thereunder.

         21.      Nonetheless, Pauls Valley has asserted a claim against SysInformation in

violation of the release provisions of the Termination Agreement and which it previously

settled and released. Pauls Valley asserts that it is somehow able to bring this claim

because “defendant reserved its right to assert its claims against the plaintiff.” Amended

Counterclaim at ¶ 5. However, this interpretation attempts to twist the plain meaning of

the Termination Agreement and the intention of the parties, which was clearly to resolve

any and all disputes.

         22.      Consistent with Oklahoma law, SysInformation urges the court to review

the Termination Agreement executed by the parties, find that it is unambiguous, and to



                                               9
1758428v1 999113.0002
          Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 10 of 14



determine that Pauls Valley is barred from bringing any claims related to the Master

Services Agreement, including the counterclaims for negligence and breach of contract.

         23.      Accordingly, Count I of the Amended Counterclaim must be dismissed.

    D. Pauls Valley’s claim for negligence fails to state a claim and must be
       dismissed.

         24.      “The elements of a claim for negligence are: 1) a duty owed by the

defendant to protect the plaintiff from injury; 2) a failure to perform that duty; and 3)

injuries to the plaintiff which are proximately caused by the defendant's failure to

exercise the duty of care.” Berman v. Laboratory Corp. of America, 268 P.3d 68, 72

(Okla. 2011). Here, Pauls Valley fails to sufficiently allege a single fact supporting any of

the elements necessary to establish entitlement to relief under a negligence theory.

Specifically, there is a complete absence of any allegations that SysInformation owed a

duty to Pauls Valley, that SysInformation breached a duty owed to Pauls Valley or that

Pauls Valley suffered damages as a result of SysInformation’s actions.

         25.      Accordingly, the counterclaim for negligence must be dismissed.

    E. Count II seeking declaratory judgment fails to state a cause of action and
       must be dismissed.

         26.      The Declaratory Judgment Act states in pertinent part that, “[i]n a case of

actual controversy within its jurisdiction ... any court of the United States, upon the filing

of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201(a).



                                               10
1758428v1 999113.0002
          Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 11 of 14



         27.      Thus, in order to obtain relief under the Declaratory Judgment Act, 28

U.S.C.A. § 2201, an “actual controversy” is required. Dawson v. Dept. of Transp., 480

F.Supp. 351, 352 (W.D. Okla. 1979).

         28.      The standard for assessing an actual controversy in a federal declaratory

judgment action is “whether the facts alleged, under all the circumstances, show that

there is a substantial controversy, between parties having adverse legal interests,

of sufficient           immediacy   and    reality to    warrant     the     issuance     of

a declaratory judgment.” Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270,

273, 61 S.Ct. 510, 85 L.Ed. 826 (1941); see also Allendale Mut. Ins. Co. v. Kaiser

Engineers, Div. of Henry J. Kaiser Co., 804 F.2d 592, 594 (10th Cir. 1986).

         29.      Here, Pauls Valley attempts create a controversy where none exists. The

crux of Pauls Valley’s count for declaratory relief is that SysInformation somehow owes a

duty to Pauls Valley to release its lien, and an alleged failure by SysInformation to release

its lien on the property of Pauls Valley creates an actual controversy that should be

determined by this Court. This is simply not true. SysInformation has no duty to release

its security interest in the assets of Pauls Valley.        In fact, the law is clear that

SysInformation may elect to proceed under a claim for breach of the Promissory Note ad

Termination Agreement, without waiver of any other rights or remedies.

         30.      Article 9 of the Uniform Commercial Code provides:

         (a) After default, a secured party has the rights provided in this part and,
         except as otherwise provided in Section 1-9-602 of this title, those provided
         by agreement of the parties. A secured party:



                                              11
1758428v1 999113.0002
          Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 12 of 14



                  (1) may reduce a claim to judgment, foreclose, or otherwise enforce
                  the claim, security interest, or agricultural lien by any available
                  judicial procedure

Okla. Stat. 12A, § 1-9-601(a)(1).

         31.      Additionally, Section 9-601(c) provides that these remedies “are cumulative

and may be exercised simultaneously.” Okla. Stat. 12A, § 1-9-601(c).

         32.      Thus, a secured party may pursue any and all remedies against a debtor

until the debt is satisfied, without danger that the actions will constitute an irrevocable

election of remedies. Farmers State Bank in Afton v. Ballew, 626 P.2d 337, 340 (Okla.

Ct. App. 1981). See also O'Dell v. Kunkel's Inc., 581 P.2d 878, 881 (Okla. 1978).

         33.      Other jurisdictions have similarly found that secured creditors may pursue

any and all remedies against a debtor until the debt is satisfied without danger of any of

his actions constituting an irrevocable election of remedies.            See McCullough v.

Mobileland, Inc., 228 S.E.2d 146, 148 (Ga. Ct. App. 1976); Michigan Nat'l Bank v.

Marston, 185 N.W.2d 47, 50 (Mich. Ct. App. 1970); Ruidosa State Bank v. Garcia, 587

P.2d 435, 436-37 (N.M. 1978); Food City, Inc. v. Fleming Cos., 590 S.W.2d 754, 759

(Tex. Civ. App. 1979); Kennedy v. Bank of Ephraim, 594 P.2d 881, 884 (Utah 1979);

Peoples Nat'l Bank v. Peterson, 498 P.2d 884, 885-6 (Wash. Ct. App. 1972).

         34.      Therefore, under Section 9-601, SysInformation has the right to exercise its

remedies against Pauls Valley in a cumulative fashion, and this action to collect damages

for Pauls Valley’s breach under the Promissory Note and Termination Agreement does not

restrict of limit its right to enforce its lien rights.



                                                 12
1758428v1 999113.0002
          Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 13 of 14



         35.      Accordingly, there is no actual controversy between the parties as Pauls

Valley has no duty to release its lien on the property of Pauls Valley.

         WHEREFORE, Plaintiff, SYSINFORMATION HEALTHCARE SERVICES, LLC

d/b/a EQUALIZERCM SERVICES, respectfully requests that the Court dismiss the

Amended Counterclaim.

         Dated this 4th day of January, 2019.        Respectfully submitted,

                                                     Derryberry & Naifeh, LLP
                                                     Co-Counsel for SysInformation
                                                     Healthcare Services, LLC
                                                     4800 N. Lincoln Blvd.
                                                     Oklahoma City, OK 73102
                                                     Telephone: (405) 528-6569
                                                     Fax: (405) 528-6462

                                                     By:     s/Jerome S. Sepkowitz
                                                              Jerome S. Sepkowitz, OBA #8081
                                                              jsepkowitz@derryberrylaw.com

                                                     -and-

                                                     TRIPP SCOTT, P.A.
                                                     Co-Counsel for SysInformation
                                                     Healthcare Services, LLC
                                                     110 S.E. Sixth Street
                                                     Fifteenth Floor
                                                     Fort Lauderdale, Florida 33301
                                                     Tel.: (954) 525-7500
                                                     Fax: (954) 761-8475

                                                     By: /s/ Charles M. Tatelbaum
                                                            Charles M. Tatelbaum, Esq.
                                                            Florida Bar No. 177540
                                                            E-Mail: cmt@trippscott.com
                                                            Jesse R. Cloyd, Esq.
                                                            Florida Bar No. 58388
                                                            Email: jrc@trippscott.com

                                                13
1758428v1 999113.0002
          Case 5:18-cv-00152-SLP Document 41 Filed 01/04/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 4, 2019, a copy of the foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification to

all parties of interest entitled to notice.

                                                       s/Jerome S. Sepkowitz




                                              14
1758428v1 999113.0002
